Opinion by
Beeber, J.,
The title of the Act of May 15, 1893, P. L. 52, is as follows: “ An act relating to bituminous coal mines, and providing for the lives, health, safety and welfare of persons employed therein.” Rule 40 of article 20 of the act reads: “ If any person shall receive any injury in or about the mine and the same shall coiné within the knowledge of the mine foreman, and if he shall be of opinion that the injured person' requires medical or surgical treatment, he shall see that said injured person receives the same, and in case of inability of such injured person to pay therefor the same shall be borne by the county. The mine foreman shall report monthly to the mine inspector of the district on blanks furnished by said inspector for that purpose all accidents resulting in personal injury.” The constitutionality of Rule 40 is denied on two grounds, first, because the title of the act in which it is found violates the 3d section of article 3 of the constitution, which forbids a bill to “ be passed containing more than one subject, which shall be clearly expressed in its title,” and second, because it offends against the 7th section of the same article which forbids the passing of “ any local or special law .... granting to any corporation, association or individual any special or exclusive privilege or immunity. ...”
First, does the title violate the constitutional requirement *425that it shall have only one subject which shall be clearly expressed ? As has been frequently said there is no fixed, well-defined rule by which every act can be tested. It is clear, however, under the authorities, that the' title need not be a complete index of the contents of the act. Its purpose is to give notice to all persons concerned of a legislative intent to legislate upon a particular subject, and if it does this, in a manner that clearly invites all persons interested to examine the body of the statute, it is sufficient. Had the first clause of the title of this act, “An act relating to bituminous coal mines,” stood alone it would have been as broad and comprehensive as it would be possible to make it, and would have included the entire range of the affairs of such mines so far as they were within legislative control. There is no doubt that there would have been but one subject in the title, and that clearly expressed. But there is another clause added to the title, “ and providing for the lives, health, safety and welfare of persons employed therein,” which may be termed a specifying clause. This clause raises the question whether the unity of the subject and the clearness of its expression have been destroyed to the extent of making the act invalid. It seems plain to us that there is still but one subject, and the specifying clause does not have a tendency to mislead any one examining the title into supposing that the act does not propose to deal with the subject-matter of Rule 40. So long as it does not do this the title is valid. The rule is expressed by Mr. Justice Mitchell in Sugar Notch Borough, 192 Pa. 349, as follows : “ Where the general title, sufficient to cover all the provisions of an act, is followed by specifications of the particular branches of the subject with which it proposes to deal, the scope of the act is not limited nor the validity of the title impaired except as to such portions of the general subject as legislators and others would naturally and reasonably be led by the qualifying words to suppose would not be affected by the act. This is the rule established by all our cases. It is an application of the maxim expressio unius exclusio alterius. The express enumeration of the specific subjects must be affirmatively misleading as to the intent to exclude others, or the title will not be made invalid by it.” With this rule in mind we can only repeat what we said in Commonwealth v. *426Jones, 4 Pa. Superior Ct. 362: “ There is nothing in the statute that does not relate solely to its main subject, to wit: ‘providing for the lives, health, safety and welfare of persons employed in bituminous coal mines.’ ” There is nothing in the title to mislead one who reads it into the belief that it did not intend to provide for the care of those injured by accident. On the contrary it appears to us that the reference to the lives, health, safety and welfare is a distinct intimation to any one interested to expect the body of the act to make provision for accidents, which, of course, would mean a probability of expense being incurred on that account. We consider the following cases sustain this conclusion: Sugar Notch Borough, supra; Hays v. Cumberland, 5 Pa. Superior Ct. 159; Overseers v. Armstrong Co., 11 Pa. Superior Ct. 175, and cases therein cited. The cases so confidently relied on by the appellant, such as Road in Phoenixville, 109 Pa. 44, and Quinn v. Cumberland Co., 162 Pa. 55, are cases which illustrate how the language of a title may be affirmatively misleading, either because of its apparently limited or narrow scope, or because it gives no hint whatever of an intent to provide for expenses for matters not mentioned at all in the title, and thus they are within the exceptions mentioned by Mr. Justice Mitchell in Sugar Notch Borough, supra.
If we are right in this conclusion we cannot assent to the statement that there has been no notice to the county that it is to bear the expense. It is charged with notice because the title indicates an intent to legislate for the purpose of accomplishing that which may be reasonably expected to cause expense. This is enough; the person or body who is to bear the expense need not necessarily be mentioned in the title. As was said in Baker v. Warren County, 11 Pa. Superior Ct. 170, “None of these cases is authority for the proposition that, even if the title shows that a duty is imposed to render a service for which it would reasonably and in the nature of things be expected that compensation would be made, the act is necessarily void because the title does not declare Iioav and by whom it is to be made.” The county is not shut off from all defense by Rule 40. In the first instance the mine foreman is to see that the injured person receives medicine or surgical treatment if he thinks it is required, but the county is not obliged to pay *427except in case of the inability of the injured person to do so. It can make no difference that this liability has been imposed on the county instead of the poor district of the injured person, for the legislature has as much power to impose it on the former as on the latter: Overseers v. Armstrong County, supra.
Second, does the act offend the constitution in that it is a local law granting exclusive or special immunities to particular individuals. We have decided that it does not in Com. v. Jones, supra, relying on Durkin v. Kingston Coal Co., 171 Pa. 193. We can add nothing further on this point. We have no inclination to change our conclusion. We think it is clear under the authorities, that the legislature has the right to classify the coal mining business of the state in the way it has and to legislate for each class separately. The act under consideration is an exercise of the police power. So long as the right to classify exists, a law which bears upon all persons of the class is not a special law within the meaning of the constitution.
Judgment affirmed.
Pee Curiam, January 17, 1900:
The above opinion was written by Judge Beeber during his term of office as a member of this court, the case having been duly assigned to him for that purpose. It is now adopted and filed as the opinion of the court.